Citation Nr: 0610806	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  01-05 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for disability of the left arm and/or 
hand, to include left hand numbness, claimed due to treatment 
performed in October 1999 at the Chillicothe Department of 
Veterans Affairs Medical Center.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel   

INTRODUCTION

The appellant had active military service from June 1990 to 
May 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of February and June 2000 rating actions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Cleveland, Ohio.          

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

By a September 2004 decision, the Board remanded this case.  
At that time, the Board ordered that the appellant be 
provided with the following VA examinations: (1) an 
audiological examination to determine if the appellant 
currently has any hearing loss attributable to military 
service, and (2) a neurological examination to determine the 
nature and etiology of any left arm and/or hand disability, 
to include left hand numbness.

Per the Board's instructions, the appellant was scheduled for 
the requested examinations in April 2005.  The appellant 
failed without explanation to appear for the scheduled 
examinations.  However, the evidence of record is negative 
for any notice letters sent to the appellant's last known 
address notifying him of the scheduled examinations.  

In regard to the appellant's address, the Board notes that it 
appears that the appellant's current address is unknown.  In 
March 2005, the RO sent a letter, by regular mail, to the 
appellant's address of record, which was an address in 
Circleville, Ohio; the street address started with the number 
"357."  However, the letter was returned by the United 
States (U.S.) Postal Service marked "return to sender; not 
deliverable as addressed; unable to forward."  

In a VA Form 70-3443 (Address Information Request) dated June 
2005, the U.S. Postmaster of Circleville was provided the 
appellant's Circleville address [street address starting with 
the number "357"] and instructed to furnish VA with his new 
address, if available, or verify whether or not the address 
given was one at which mail for the appellant was currently 
being delivered.   The Postmaster returned this form to VA in 
June 2005 in which he checked the box for "mail is delivered 
to address given."  However, as stated above, when the RO 
sent mail to the street address starting with the number 
"357," it was returned marked "return to sender; not 
deliverable as addressed; unable to forward."  

In addition, in January 2006, the Appeals Management Center 
sent a supplemental statement of the case, by regular mail, 
to a different address in Circleville, Ohio; the street 
address started with the number "357."  However, the letter 
was also returned by the U. S. Postal Service marked "return 
to sender; not deliverable as addressed; unable to forward."  
The Board further notes that in a computer printout entitled 
"C & P Exam Details," it was reported that the appellant 
may be homeless. 

In this case, although the RO has sent letters to two 
different addresses of record which were subsequently 
returned by the U.S. Postal Service, the Board notes that the 
evidence of record includes two additional addresses which 
the RO has not yet attempted to send mail to.  In the cover 
letter attached to the appellant's notice of disagreement, 
received in November 2001, a Circleville address was provided 
for the appellant; the street address started with the number 
"123."  In addition, a notation on an October 2005 letter 
from the RO to the appellant reflects that the October 2005 
letter was resent to a new address in Ashville, Ohio.  
However, there is no evidence of record which shows that the 
RO sent a letter to the appellant using the Ashville address.      

The Board observes that pertinent provisions of Manual M21-1 
specifically address the actions that need to be taken when 
the appellant's address is unknown.  See M21-1, Part III, 
Change 115 (March 2004) par. 1.04f, "Address Unknown."  The 
RO has not yet had the opportunity to carry out the specified 
development as proscribed by Manual M21-1, Part III, Change 
115 (March 2004) par. 1.04f.  This must be done.     

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO must verify the appellant's 
current address using all means 
available, to include attempting to 
contact him at the two addresses of 
record (one in Circleville [street 
address starting with the number "123"] 
and one in Ashville).  The RO must also 
contact the appellant's representative, 
Veterans of Foreign Wars of the United 
States, and request information regarding 
the appellant's current mailing address.  
If the address is unavailable, a negative 
reply is requested.  

If the appellant's representative is 
unable to provide the RO with the 
appellant's current mailing address, the 
RO must consult M21-1, Part III, Change 
115 (March 2004) par. 1.04f, "Address 
Unknown" regarding the need for 
additional development in cases where the 
veteran's address is unknown.  
Specifically, the RO is requested to 
complete the following actions:

(a) Review the file to ensure the current 
address was used.

(b) Perform a SINQ to determine if either 
the pending issue or master record 
address is different from that of the 
returned mail.  If so, fully update BDN 
as appropriate, document the change of 
address for the claims file, and re-mail 
the returned correspondence to the new 
address.

(c) Access Share to determine if Social 
Security has a better address.  If a new 
address is found, update BDN, document 
the change of address for the claims 
file, and re- mail the returned 
correspondence to the new address.

(d) Utilize the Internet web address 
locator service for the returned mail.  
If a better address is obtained, update 
BDN, document the change, and re-mail the 
returned correspondence to the new 
address.  (Note: The Internet web address 
locator will only be made available to 
individuals specifically authorized for 
access to this function.)

(e) Check if benefits are being paid by 
direct deposit.  If so, fax or mail a 
copy of the letter that provides VA 
authority to obtain address information 
from the bank. (See M21-1, Part IV, 
chapter 31, addendum B for sample 
language.)  When a reply is received, 
update BDN and re-mail the returned 
correspondence to the new address.

Any records or information obtained must 
be made part of the claims folder.  If 
records or information are unavailable 
from any sources, a written negative 
reply must be obtained and associated 
with the claims file.

2.  Thereafter, if and only if, the 
appellant's current address is obtained, 
the RO must contact the appellant and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
defective hearing at any time following 
military service, and/or for any 
disability of the left arm and/or hand, 
to include left hand numbness, at any 
time following his October 23, 1999, 
treatment at the Chillicothe VAMC.  With 
any necessary authorization from the 
appellant, the RO must attempt to obtain 
copies of pertinent treatment records 
identified by the appellant in response 
to this request, which have not been 
previously secured, to specifically 
include the audiogram report referenced 
in the March 1999 private medical record.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
appellant and his representative must 
then be given an opportunity to respond.

3.  After any additional evidence has 
been obtained and added to the record, 
the RO must make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded the following 
examinations:

(A) A VA audiological examination to 
determine if the appellant currently has 
any hearing loss attributable to military 
service.  The claims folder and copies of 
this remand and the September 2004 remand 
decision must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner is 
specifically requested to review the 
appellant's service medical records, to 
include the audiometric evaluations which 
were conducted during his induction 
examination, dated in May 1990, and 
during his separation examination, dated 
in May 1994.  The appellant's service 
medical records also show that in 
November 1991, the appellant underwent an 
audiological evaluation, and the 
audiometric testing results were 
interpreted as showing bilateral high 
frequency sensorineural hearing loss at 
6,000 and 8,000 Hertz.  In addition, in 
August 1991, the appellant underwent 
another audiological evaluation, and at 
that time, the assessments were the 
following: (1) otitis externa of the left 
ear, and (2) decreased hearing of the 
left ear.  Moreover, the examiner is 
requested to review the private medical 
records, dated in March 1999, which 
reflect that at that time, it was noted 
that the appellant had recently undergone 
an audiogram and that his audiometric 
testing results were interpreted as 
showing moderate to severe hearing loss 
in the higher frequencies.  The examiner 
is also requested to review the 
aforementioned private audiogram report, 
if obtained.     

All testing, to include an audiogram, 
must be performed.  It is requested that 
the examiner obtain a detailed history of 
in-service and post-service noise 
exposure.  After a review of the 
examination findings and the entire 
evidence of record, the examiner must 
render an opinion as to whether any 
current bilateral hearing loss is related 
to the appellant's period of active 
military service.  The examiner must also 
provide an opinion as to whether any 
current bilateral hearing loss was caused 
by noise exposure in service.  If no 
disability is found, or no link to 
military service is found, such findings 
and conclusions must be affirmatively 
stated.  The rationale for the examiner's 
opinions must be set forth in detail.  
The report prepared must be typed.

(B) A VA neurological examination to 
determine the nature and etiology of any 
left arm and/or hand disability, to 
include left hand numbness.  The claims 
folder and copies of this remand and the 
September 2004 remand decision must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner is specifically requested to 
review the outpatient treatment records 
from the Chillicothe VA Medical Center 
(VAMC), from May 1998 to November 2000, 
which show that on October 23, 1999, the 
appellant was treated for complaints of a 
migraine headache, and a "Hep-Lok" was 
placed with a catheter in the appellant's 
left hand and flushed with 2 cc of normal 
saline.  After the "Hep-Lok" was 
removed, the appellant then received 25 
mg of Phenergan I.V.P. (intravenous 
push).  The records also show that on 
October 29, 1999, the appellant was 
treated for complaints of left arm and 
hand pain and swelling, and decreased 
sensation of his left fourth and fifth 
fingers. The assessment was left arm pain 
and questionable ulnar neuropathy of 
unclear etiology.  According to the 
records, on November 3, 1999, the 
appellant underwent a follow-up 
evaluation for left hand and forearm 
pain. The assessment was superficial 
phlebitis of the left hand, with 
associated ulnar neuropathy.  The records 
further reflect that on November 4, 1999, 
the appellant was provided a soft wrist 
brace to support the left wrist. On 
November 10, 1999, the appellant 
underwent an electromyograph (EMG) of the 
left arm.  The EMG revealed that the 
motor conduction velocity of the left 
ulnar nerve was within normal limits, 
with normal motor and sensory distal 
latencies.  In addition, the records show 
that in January 2000, the appellant 
underwent a physical examination.  
Following the examination, the appellant 
was diagnosed with ulnar neuropathy of 
the left hand.  The examiner is further 
requested to review the January 2000 VA 
neurological consultation report.

All necessary special studies or tests 
are to be accomplished.  After a review 
of the examination findings and the 
entire evidence of record, the examiner 
must render an opinion as to whether it 
is at least as likely as not that the 
appellant's left arm and/or hand were 
injured after an I.V. (intravenous) was 
placed in his left hand on October 23, 
1999, at the Chillicothe VAMC, and 
whether the appellant has additional 
disability of the left arm and/or hand, 
to include left hand numbness, due to the 
administration of the I.V.  If the 
examiner concludes that the appellant has 
additional disability(ies), the examiner 
must provide an opinion as to whether the 
proximate cause of the additional 
disability(ies) was (A) carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of VA in administering the 
I.V., or (B) an event not reasonably 
foreseeable.  A complete rationale for 
all opinions must be provided.  The 
report prepared must be typed.

4.  The appellant is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the appellant does not report for 
the aforementioned examinations, 
documentation must be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  The RO must then review and re-
adjudicate the issues on appeal.  If such 
action does not grant any benefit being 
claimed, the RO must provide the 
appellant and his representative a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to this Board for 
appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

